Mr. Presiding Justice McBride delivered the opinion of the court. 2. Appeal and error, § 1802*—when judgment reversed second time because against weight of evidence, not remanded. In an action to recover for personal injuries, where a previous judgment for plaintiff has been reversed by the Appellate Court as manifestly against the weight of the evidence, and where in another action growing out of the same accident a judgment for plaintiff has been reversed for the same reason, a judgment for plaintiff in a second trial, when reversed for a similar reason, will not be remanded.